   Case
     Case
        1:19-cv-03352-PAE
           1:19-cv-03352 Document
                           Document
                                  3 4Filed
                                        Filed
                                           04/15/19
                                              04/16/19Page
                                                        Page
                                                           1 of
                                                              11of 1




4/16/2019                                               /S/ P. NEPTUNE
